DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least one of,” and the claim also recites a nested “at least one of” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation “the feature vector comprises at least one of A, B, C, at least one of D, E, F, G” wherein D is presumed to not comprise or overlap with one of E, F, or G.  As written, the second “at least one” becomes part of the first “at least one’s” list.  The examiner 
Claim 10 recites the limitation "if the preset classification algorithm is a random forest" in lines 1-2, referencing claims 1, 2, and 7.  There is insufficient antecedent basis for this limitation in the claim.  The use of the term “if” implies that an earlier claim specified that the algorithm may be a random forest or at least an algorithm determining step.  Removal of the word “if” removes the antecedent basis problem.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Settle (10,467,083).
For claims 1, 11, 20, Settle teaches a fault root cause analysis method (abstract, background, summary and claims), comprising
obtaining a first alarm event set comprising a plurality of alarm events (col. 5, lines 25-35; group of related events);
for a first alarm event in the first alarm event set (col. 5, lines 55-65; events added or removed from set), extracting a feature vector of the first alarm event (col. 6, lines 5-40; generic is data fields about types and relationships), wherein at least a portion of features of the feature vector is used to represent a relationship between the first alarm event and another alarm event in the first alarm event set (col. 5, line 35 – col. 6, line 5; establishment of relationships); and
determining, based on the feature vector of the first alarm event, whether the first alarm event is a root cause alarm event (col. 7, line 65 – col. 8, line 45; connecting events; col. 9, lines 5-65; determining start of problem).
For claims 2, 12, Settle teaches inputting the feature vector of the first alarm event into a preset classification model, to determine whether the first alarm event is the root cause alarm event (col. 10, lines 30-55; comparisons to prior events).
For claims 3, 13, Settle teaches aggregating the plurality of alarm events into at least one alarm event set, and using one of the at least one alarm event set as the first alarm event set (col. 9, lines 5-65; determining start of problem).
For claims 4, 14, Settle teaches aggregating the plurality of alarm events into at least one alarm event set according to a specified rule (col. 8, lines 10-35), wherein the specified rule comprises at least one of a time correlation (col. 8, line 55 – col. 9, line 35), a topology correlation, and a text similarity, wherein the time correlation is used to represent an 
For claims 5, 15, Settle teaches wherein the feature vector comprises at least one of an alarm severity level, an alarm name (col. 9, lines 5-10; event ID), an event type (col. 5, lines 35-45; ID event type), at least one of an association attribute, a time sequence relationship, a quantity relationship, or a resource relationship (col. 5, lines 35-55; resource associations), wherein the association attribute is used to represent an association relationship between the first alarm event and the another alarm event in the first alarm event set, wherein the quantity relationship is used to represent a ratio of a total quantity of all alarm events comprising the first alarm event that are the same as the first alarm event and that are in the first alarm event set to a quantity of all alarm events in the first alarm event set, and wherein the resource relationship is used to represent a propagation relationship between the first alarm event and the another alarm event in the first alarm event set.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Settle as applied to claims 2, 5, 12, 15 above, and further in view of Urmanov et al. (10,721,256).
For claims 6, 16, Settle does not expressly disclose the limitations.  Urmanov teaches a method and system (abstract) in the current art (background, summary and claims) wherein the feature vector further comprises an alarm context, and wherein the alarm context is used to represent a fault type corresponding to the first alarm event set  (col. 5, lines 40-55; col. 6, line 55 – col. 7, line 35).  At the time the invention was made, one of ordinary skill in the art would have added Urmanov in order to provide improvements to automatically classifying event sets (clusters) (background).
For claims 7, 17, Urmanov teaches
the classification model is determined by training based on at least one training alarm event set (col. 10, lines 10-20) and according to a preset classification algorithm (col. 4, lines 20-35), wherein information about each training alarm event in the at least one training alarm event set comprises a label and a feature vector (col. 5, line 40 – col. 6, line 5), and wherein the label is used to represent whether each training alarm event is the root cause alarm event (col. 9, lines 25-45); and
wherein for any training alarm event in the training alarm event set, an association attribute of the training alarm event is used to represent an association relationship between the training alarm event and another alarm event in the training alarm event set (col. 5, lines 5-40), wherein the quantity relationship is used to represent a ratio of a total quantity of all training alarm events comprising the training alarm event that are the same as the training alarm event and that are in the training alarm event set to a quantity of all 
For claims 8, 18, Umanov teaches that the feature vector of each training alarm event in the training alarm event set comprises at least one of an alarm severity level, an alarm name, an event type  (col. 5, lines 40-55; col. 6, line 55 – col. 7, line 35), at least one of the association attribute, a time sequence relationship, the quantity relationship, and the resource relationship(col. 5, lines 5-40).
For claims 9, 19, Umanov teaches that after the determining whether the first alarm event is a root cause alarm event, the method further comprises: receiving a label of each alarm event, in the first alarm event set (col. 5, line 40 – col. 6, line 5), that is determined by the classification model and that is manually corrected (col. 4, lines 20-35), and a feature vector of each alarm event (col. 5, line 40 – col. 6, line 5), and saving the label and the feature vector of each alarm event to a database used for training the classification model (col. 10, lines 10-20), wherein the label is used to represent whether each alarm event is the root cause alarm event (col. 9, lines 25-45).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Settle and Umanov as applied to claim 7 above, and further in view of Mathur et al. (202/0,336,394).
For claim 10, Settle and Umanov do not expressly disclose the particular limitations.  Mathur teaches a method and system (abstract) in the relevant art (background, summary and 
for the first alarm event, determining that the first alarm event is the root cause alarm if a ratio of a decision tree for determining that the first alarm event is the root cause alarm to all decision trees is greater than or equal to a specified threshold (Para. 41, 46); or
determining that the first alarm event is a non-root cause alarm if the ratio of the decision tree for determining that the first alarm event is the root cause alarm to all decision trees is less than the specified threshold (Para. 41, 47).
At the time the invention was made, one of ordinary skill in the art would have added Mathur in order to provide improvements in determining priority in fixing problems (background).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445